 
Exhibit 10.2
 


GUARANTY AGREEMENT
 
This GUARANTY AGREEMENT, dated as of January 18, 2013 (as further amended,
restated, supplemented or amended and restated from time to time, this
“Agreement”), is made by each Domestic Subsidiary (such capitalized term and all
other capitalized terms not otherwise defined herein to have the meanings
provided for in the recitals or in Article I below) of Cenveo, Inc., a Colorado
corporation (“Holdings”), and listed on the signature pages hereof (such
Domestic Subsidiaries, together with any Additional Guarantors which hereafter
become a party to this Agreement pursuant to Section 5.06(b), are collectively
referred to as the “Guarantors” and individually as a “Guarantor”), in favor of
MACQUARIE US TRADING LLC, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the Lenders.
 
RECITALS
 
WHEREAS, pursuant to a Credit Agreement, dated as of January 18, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cenveo Corporation, a Delaware corporation
(the “Borrower”), Holdings, the Lenders party thereto from time to time
(collectively, the “Lenders” and individually, a “Lender”), and Macquarie US
Trading LLC, as Administrative Agent, and the other Loan Documents referred to
therein, the Lenders have agreed to make Credit Extensions to the Borrower;
 
WHEREAS, the obligations of the Lenders to make Credit Extensions to the
Borrower under the Credit Agreement are conditioned upon, among other things,
the execution and delivery of this Agreement by each Guarantor;
 
WHEREAS, each Guarantor is engaged in a business which is related to the
business of the Borrower and will derive substantial direct and indirect
benefits from the Credit Agreement and the Credit Extensions to be made
thereunder by the Lenders and the other financial accommodations to the Borrower
and its Subsidiaries as may be made available by the Lenders; and
 
WHEREAS, each Guarantor is willing to guarantee the Obligations of the Borrower
as hereinafter provided in order to obtain such benefits;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrower
pursuant to the Credit Agreement, each Guarantor agrees, for the benefit of each
Lender, as follows:
 
ARTICLE I
DEFINITIONS
 
1.01 Definitions.  The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):
 
“Additional Guarantors” is defined in Section 5.06(b).
 
“Administrative Agent” is defined in the preamble.
 
“Agreement” is defined in the preamble.
 
“Borrower” is defined in the first recital.
 


Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


“Credit Agreement” is defined in the first recital.
 
“Guaranteed Obligations” is defined in Section 2.01.
 
“Guarantor” and “Guarantors” are defined in the preamble.
 
“Holdings” is defined in the preamble.
 
“Joinder Agreement” has the meaning provided in the Credit Agreement.
 
“Post Petition Interest” is defined in Section 2.04(b)(ii).
 
“Subordinated Obligations” is defined in Section 2.04(b).
 
“Termination Date” means (a) for all Guarantors, the date on which payment in
full in cash of the Obligations of all the Loan Parties occurs; or (b) for any
Guarantor other than Holdings, the date on which (i) the Loan Parties sell all
of the outstanding capital stock of such Guarantor to a Person other than a Loan
Party in a transaction permitted by the Credit Agreement or (ii) such Guarantor
no longer constitutes a Subsidiary of Holdings pursuant to a transaction
permitted by Section 7.04 of the Credit Agreement.
 
1.02 Credit Agreement Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
1.03 Other Interpretive Provisions.  The rules of construction in Sections 1.02
to 1.05 of the Credit Agreement shall be equally applicable to this Agreement.
 
ARTICLE II
GUARANTEE
 
2.01 Guarantee; Limitation of Liability.  (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and all Obligations of Holdings and each other Guarantor now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments, amendments
and restatements, replacements or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (the Obligations of the Borrower and the other
Guarantors guaranteed by each Guarantor being the “Guaranteed Obligations” of
such Guarantor), and agrees to pay any and all expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or any Lender in enforcing any rights under this
Agreement or any other Loan Document.  Without limiting the generality of the
foregoing, each Guarantor’s Obligations hereunder shall extend to all amounts
that constitute part of the Guaranteed Obligations of such Guarantor and would
be owed by any other Loan Party to any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.
 


-2-


Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


(b) Each Guarantor, and the Administrative Agent, for itself and each Lender,
hereby confirms that it is the intention of all such Persons that this Agreement
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Debtor Relief Laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
Law to the extent applicable to this Agreement and the Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Administrative
Agent, the Lenders and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance.
 
(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Agreement, such Guarantor will contribute, to the maximum extent permitted by
Law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lenders under or in respect of the Loan Documents.
 
2.02 Guarantee Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations of such Guarantor will be paid strictly in accordance with the terms
of the Loan Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Lender with
respect thereto.  The Obligations of each Guarantor under or in respect of this
Agreement are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions.  This Agreement is a present and
continuing, absolute and unconditional guarantee of payment when due, and not of
collection, by each Guarantor jointly and severally with each other Guarantor of
the Obligations of the Borrower or any other Guarantor.  The liability of each
Guarantor under this Agreement shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any other Loan Party under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Loan Party or any of its Subsidiaries or otherwise;
 
(c) any taking, exchange, release, subordination or non-perfection of any
collateral, or any taking, release, subordination or amendment or waiver of, or
consent to departure from, any other guarantee for all or any of the Guaranteed
Obligations;
 
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Obligations of any Loan Party, or any manner of sale or other disposition
of any collateral for all or any of the Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar
 
-3-


Guaranty Agreement




 
 

--------------------------------------------------------------------------------

 


proceeding under Debtor Relief Laws affecting the Borrower or any other Loan
Party or its assets or any resulting release or discharge of any Guaranteed
Obligation;
 
(f) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;
 
(g) any provision of applicable Law purporting to prohibit the payment or
performance by any Loan Party of any of the Obligations of such Loan Party;
 
(h) any failure of any Lender or the Administrative Agent to disclose to any
Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to such Lender or the Administrative Agent (each
Guarantor waiving any duty on the part of the Administrative Agent or the
Lenders to disclose such information);
 
(i) the failure of any other Person to execute or deliver this Agreement or any
other guarantee or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
 
(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Administrative Agent that might otherwise constitute a defense available
to, or a discharge of, any Loan Party or any other guarantor or surety.
 
2.03 Waivers and Acknowledgments.
 
(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement.
 
(b) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, any right to revoke this Agreement and acknowledges
that this Agreement is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.
 
(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person and (ii) any defense based on any right of setoff or counterclaim against
or in respect of the Obligations of such Guarantor hereunder.
 
(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender.
 


-4-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.02 and this Section 2.03
are knowingly made in contemplation of such benefits.
 
2.04 Subordination.  (a)  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Guarantor or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.01(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any Lender against the Borrower, any other
Guarantor or any other insider guarantor, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right without the prior written consent of the
Administrative Agent, unless and until the Termination Date has occurred.
 
(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.01(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.04(b):
 
(i) Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations.  After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees in writing, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.
 
(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that unless the Administrative Agent otherwise
agrees in writing the Lenders shall be entitled to receive payment in full in
cash of all Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)) of
each other Loan Party before such Guarantor receives payment of any Subordinated
Obligations of such other Loan Party.
 
(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests in writing, collect, enforce and receive
payments on account of any Subordinated Obligations due to such Guarantor from
any other Loan Party as trustee for the Lenders and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
 


-5-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


(iv) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any such amounts to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
(c) If any amount shall be paid to any Guarantor in violation of this
Section 2.04 at any time prior to the Termination Date for such Guarantor, such
amount shall be received and held in trust for the benefit of the Lenders, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of the
Loan Documents.
 
(d) If the Termination Date for the Borrower shall have occurred, the
Administrative Agent will, at any Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from any
payment made by such Guarantor pursuant to this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.01 Credit Agreement Representatives and Warranties.  Each Guarantor hereby
makes each representation and warranty made in the Credit Agreement by the
Borrower and Holdings with respect to such Guarantor.
 
3.02 No Conditions Precedent.  There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.
 
3.03 Independent Credit Analysis.  Each Guarantor has, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
 
ARTICLE IV
COVENANTS
 
4.01 Credit Agreement Covenants.  Each Guarantor covenants and agrees that until
the Termination Date for such Guarantor, it will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Credit Agreement on its
 


-6-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


or their part to be performed or observed or that the Borrower or Holdings has
agreed to cause such Guarantor to perform or observe.
 
4.02 Separateness Covenants.  Each Guarantor covenants and agrees that until the
Termination Date for such Guarantor it shall not:
 
(a) fail to pay its debts and liabilities from its own funds;
 
(b) fail to use reasonable efforts to correct any known misunderstanding of any
other Person actually known to it regarding its separate legal identity;
 
(c) fail to maintain its records, books of accounts, bank accounts and financial
statements separate and apart from those of any other Person (except that the
financial position, assets, results of operations and cash flows of each
Guarantor may be included in the consolidated financial statements of an
Affiliate in accordance with GAAP, provided that any such consolidated financial
statements shall contain a note indicating that each of the Guarantors and such
Affiliate are separate legal entities), and use stationery, invoices and checks
bearing its own name;
 
(d) commingle its funds or assets with those of any other Person;
 
(e) fail to hold its assets in its own name;
 
(f) fail to observe at all times faithfully and fully all corporate, limited
liability company or limited partnership formalities, as applicable;
 
(g) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including, but not limited to, paying for shared office space
and services performed by any officer or employee of such Affiliate;
 
(h) fail to hold itself out as being separate and apart from any Affiliates and
any other Person, and conduct its business in its own name;
 
(i) fail to observe at all times faithfully and fully its formal legal
requirements as a separate legal entity;
 
(j) hold itself out to be responsible for the debts of another Person or assume
or Guarantee or become obligated for the debts of any other Person or hold out
its credit as being available to satisfy the obligations of any other Person,
except as contemplated by this Agreement or as otherwise permitted by the Credit
Agreement; or
 
(k) fail to hold itself out to the public as a legal entity separate and
distinct from any other Person, or to conduct its business in order not to (i)
mislead others as to the identity with which such other party is transacting
business, or (ii) suggest that such Guarantor is responsible for the debts of
any other Person.
 
ARTICLE V
MISCELLANEOUS PROVISIONS
 


-7-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


5.01 Loan Document.  This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
 
5.02 No Waiver; Remedies.  No failure on the part of the Administrative Agent or
any Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by the Law.
 
5.03 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by, such Lender or
any such Affiliate to or for the credit or the account of any Guarantor against
any and all of the Obligations of such Guarantor now or hereafter existing under
this Agreement or any other Loan Documents to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such Obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may
have.  Each Lender agrees to notify such Guarantor and the Administrative Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
 
5.04 Indemnification.  (a)  Without limitation of any Guarantor’s obligation to
guarantee the Borrower’s reimbursement and indemnification Obligations under
Section 11.04 of the Credit Agreement, each Guarantor shall independently
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party as and to the extent provided in Section 11.04
of the Credit Agreement.
 
(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact, and each Guarantor
hereby agrees not to assert any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of the Loans, the actual or proposed use of the proceeds of the Credit
Extensions, the Loan Documents or any of the transactions contemplated by the
Loan Documents.
 
(c) All amounts due under this Section 5.04 shall be payable not later than ten
Business Days after demand therefor.
 
(d) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.01(a) (with
respect to enforcement expenses), the last sentence of Section 2.02,
Section 2.05 and this Section 5.04 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this
Agreement.
 


-8-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


5.05 Continuing Guarantee; Reinstatement.  (a) This Agreement is a continuing
agreement and shall (i) remain in full force and effect with respect to each
Guarantor until the Termination Date for such Guarantor, (ii) be binding upon
each Guarantor, its successors and assigns and (iii) inure to the benefit of and
be enforceable by the Administrative Agent, the Lenders and their respective
successors, transferees and assigns.
 
(b) This Agreement shall continue to be effective or be reinstated, as the case
may be, with respect to a Guarantor if at any time any payment of any of the
Guaranteed Obligations of such Guarantor is rescinded or must otherwise be
returned by any Lender or any other Person in connection with the insolvency,
bankruptcy, reorganization or other similar proceedings affecting the Borrower
or any other Loan Party under Debtor Relief Laws or otherwise, all as though
such payment had not been made.
 
(c) The Obligations of a Guarantor under this Agreement shall terminate on the
Termination Date for such Guarantor.
 
5.06 Amendments, etc.; Additional Guarantors; Successors and Assigns.  (a)  No
amendment to or waiver of any provision of this Agreement nor consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and, with
respect to any such amendment, by the Guarantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b) Upon the execution and delivery by any Person of a Joinder Agreement, such
Person shall be referred to as an “Additional Guarantor” and shall be and become
a Guarantor, and each reference in this Agreement to “Guarantor” shall also mean
and be a reference to such Additional Guarantor.
 
(c) This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each Lender and their respective successors, transferees and assigns;
provided, however, that no Guarantor may assign its obligations hereunder
without the prior written consent of the Administrative Agent.
 
5.07 Addresses for Notices; Holdings and Borrower as Representative.  (a) All
notices and other communications provided for hereunder shall be in writing and
mailed, delivered or transmitted by facsimile to each party hereto at the
address set forth in Section 11.02 of the Credit Agreement (with any notice to a
Guarantor being delivered to such Guarantor in care of the Borrower).  All such
notices and other communications shall be deemed to be given or made at the
times provided in Section 11.02 of the Credit Agreement.
 
(b) Each Guarantor hereby appoints Holdings and/or the Borrower to act as the
representative for such Guarantor for purposes of delivering and receiving
notices on behalf of such Guarantor under, and confirming the consent of such
Guarantor and otherwise authorizing and delivering supplements and amendments
to, the Loan Documents to which such Guarantor is a party on behalf of such
Guarantor.
 
5.08 Section Captions.  Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
 
5.09 Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement
 


-9-


Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 


shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
5.10 Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
 
5.11 Governing Law, Etc.  (a)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.07.  NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
5.12 Right to Trial by Jury.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY
 


-10-


Guaranty Agreement




 
 

--------------------------------------------------------------------------------

 


HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
5.13 Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.
 


[Signature Page Follows]










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




-11-


Guaranty Agreement




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


 
 

 
CENVEO COMMERCIAL OHIO, LLC, a Colorado limited liability company
CNMW INVESTMENTS, INC., a Delaware corporation
CENVEO GOVERNMENT PRINTING, INC., a Colorado corporation
CENVEO SERVICES, LLC, a Colorado limited liability company
DISCOUNT LABELS, LLC, an Indiana limited liability company
CENVEO OMEMEE LLC, a Delaware limited liability company
COLORHOUSE CHINA, INC., a Colorado corporation
RX JV HOLDING, INC., a Delaware corporation
CRX JV, LLC, a Delaware limited liability company
CRX HOLDING, INC., a Delaware corporation
RX TECHNOLOGY CORP., a Delaware corporation
CADMUS PRINTING GROUP, INC., a Virginia corporation
CADMUS FINANCIAL DISTRIBUTION, INC.  a Virginia corporation
GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation
WASHBURN GRAPHICS, INC., a North Carolina corporation
CADMUS JOURNAL SERVICES, INC., a Virginia corporation
               
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin      
Title:
Chief Financial Officer  

 
 
 
 
 

 




Signature Page to Guaranty Agreement




 
 

--------------------------------------------------------------------------------

 
 
 

 
CADMUS DELAWARE, INC., a Delaware corporation
CADMUS UK, INC., a Virginia corporation
EXPERT GRAPHICS, INC., a Virginia corporation
CADMUS MARKETING GROUP, INC., a Virginia corporation
CADMUS MARKETING, INC., a Virginia corporation
CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation
OLD TSI, INC., a Georgia corporation
CADMUS INVESTMENTS, LLC, a Delaware limited liability company
PORT CITY PRESS, INC., a Maryland corporation
[SCIENCE CRAFTSMAN INCORPORATED, a New York corporation]
CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation
CDMS MANAGEMENT, LLC, a Delaware limited liability company
MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation
PC INK CORP., a Delaware corporation
CENVEO NIC, INC., a Georgia corporation
VSUB HOLDING COMPANY, a Virginia corporation
               
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin      
Title:
Chief Financial Officer  

 


 

 




Signature Page to Guaranty Agreement


 
 

--------------------------------------------------------------------------------

 


 
 
 

 
MADISON/GRAHAM COLORGRAPHICS  INTERSTATE SERVICES, INC., a California
corporation
COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation
CENVEO CEM, INC., a Delaware corporation
CENVEO CEM, LLC, a Delaware limited liability company
REX 2010, LLC, a Florida limited liability company
136 EASTPORT ROAD, LLC, a Delaware limited liability company
LIGHTNING LABELS, LLC, a Delaware limited liability company
NASHUA CORPORATION, a Massachusetts corporation
NASHUA INTERNATIONAL, INC., a Delaware corporation
IMPAXX, INC., a Delaware corporation
CMS GILBRETH PACKAGING SYSTEMS, INC., a Delaware corporation
ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company
VAUGHAN PRINTERS INCORPORATED, a Florida corporation
               
By:
/s/ Scott J. Goodwin
     
Name:
Scott J. Goodwin      
Title:
Chief Financial Officer  

 
 
 
 
 




Signature Page to Guaranty Agreement

